Title: From George Washington to Samuel Huntington, 14 December 1779
From: Washington, George
To: Huntington, Samuel


        
          sir
          Head Quarters Morris-town 14th Decr 1779.
        
        I have had the honor of your Excellency’s favors of the 7th and 10th, with their respective inclosures.
        The act to regulate the proceedings of officers absent on furlough, or otherwise, has been communicated to the army in general orders. In consequence of the resolution of the 10th, directing a successor to Col. Bland, in the command at Charlotteville, I have appointed on this occasion Col. Wood of the 8th Virginia Regiment, and shall give him orders to repair to this post as soon as possible. I have the honor to be with great respect, your Excellency’s, most obt servt
        
          Go: Washington
        
        
          P.S. since my last intelligence transmitted to Congress on the subject of the embarkation from New-York, I have been informed (tho’ not in such a manner as to give it perfect authenticity) that a number of boats, with cavalry, were taken on board. The same account says the fleet sailed on the 12th.
        
      